Case 3:19-cr-00001-TJC-PDB Document 130 Filed 01/31/20 Page 1 of 5 PageID 3175



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                               CASE NO. 3:19-cr-00001-TJC-PDB

UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
______________________________/


     DEFENDANT’S MOTION FOR NEW TRIAL PURSUANT TO FEDERAL RULE OF
                        CRIMINAL PROCEDURE 33
        Defendant JOHN R. NETTLETON, by and through below counsel, moves this Court

pursuant to Federal Rule of Criminal Procedure 33 for a new trial on all the counts of conviction

based upon all previously made objections and motions, including motions to suppress, dismiss,

and in limine. Defendant additionally incorporates here the arguments made in his motion for

judgment of acquittal, filed today. Defendant herein highlights only a few of the arguments

favoring a new trial:

        “Upon the defendant's motion, the court may vacate any judgment and grant a new trial if

the interest of justice so requires.” Fed. R. Crim. Proc. 33(a). New trials should be granted to avoid

a miscarriage of justice. United States v. Martinez, 763 F.2d 1297, 1313 (11th Cir. 1985).



        I.     The absence of unanimity instructions denied Defendant a fair trial

        Defendant requested that the Court provide the jury with unanimity instructions on Counts

1, 2, 3, and 5. The purpose of the unanimity instruction requests was, of course, to ensure that the

Defendant could be found guilty only if the jury’s verdict actually rested on a unanimous decision

as to his guilt for each offense charged.

                                                  1
Case 3:19-cr-00001-TJC-PDB Document 130 Filed 01/31/20 Page 2 of 5 PageID 3176



       In Counts 1 and 2, the Government alleged multiple acts that it contends constitute

obstruction of justice, including but not limited to:

       -   False and misleading statement to Captain Ross that Mr. Tur hadn’t come to
           Defendant’s residence on the night of January 9, 2015;

       -   False and misleading statement to Captain Ross that Mr. Turn came to Defendant’s
           residence on the night of January 9, 2015, but didn’t come inside;

       -   Concealing from Admiral Gray that Mr. Tur came to Defendant’s residence on the
           night of January 9, 2015;

       -   Concealing from Admiral Jackson that Mr. Turn came to Defendant’s residence on the
           night of January 9, 2015;

       -   Concealing from Admiral Gray that Defendant and Mr. Tur engaged in a physical
           altercation on the night of January 9, 2015;

       -   Concealing from Admiral Jackson that Defendant and Mr. Tur engaged in a physical
           altercation on the night of January 9, 2015; and

       -   Concealing from Navy personnel that Defendant and Mr. Turn had engaged in a
           physical altercation on the night of January 9, 2015.

       Thus, the Government alleged numerous different acts, that occurred on separate

occasions, that individually each potentially could have constituted obstruction of justice. The

Government didn’t merely allege different means of obstructing justice, but instead alleged a host

of different offenses; these were separate events occurring at all different times.

       An indictment such as the one in this case is duplicitous if it sets forth separate and distinct

offenses in one count. See United States v. Campbell, 279 F.3d 392, 398 (6th Cir. 2002). Where

an indictment is duplicitous, a “court can cure the error of duplicity by instructing the jury that it

must come to a unanimous verdict in regard to either one offense or the other.” United States v.

Adesida, 129 F.3d 846, 846 (6th Cir. 1997).

       “The overall vice of duplicity is that the jury cannot in a general verdict render its finding

on each offense, making it difficult to determine whether a conviction rests on only one of the

                                                  2
Case 3:19-cr-00001-TJC-PDB Document 130 Filed 01/31/20 Page 3 of 5 PageID 3177



offenses or on both.” United States. v. Washington, 127 F.3d 510, 513 (6th Cir. 1997). “A general

verdict of guilty will not reveal whether the jury found the defendant guilty of one crime and not

guilty of the others, or guilty of all.” Id.

        With the general verdicts returned on Counts 1 and 2 (as well as Counts 3 and 5), it is

impossible to determine what, if anything, the jury unanimously concluded.1 Accordingly, a new

trial is warranted on Counts 1, 2, 3, and 5.



        II.     18 U.S.C. § 1001 includes as an element that the defendant had the specific
                intent to mislead

        In addition to the cases cited by Defendant at the charge conference (United States v. Boffil-

Rivera, 607 F.3d 736 (11th Cir. 2010) and United States v. Batista, 558 Fed.Appx. 874, 877 (11th

Cir. 2014) (unpublished)), the Eleventh Circuit on numerous occasions in recent years has made

clear that § 1001 includes as an element of the offense that the defendant acted with a specific

intent to mislead:

        United States v. Richardson, 732 Fed.Appx. 822, 828 (11th Cir. 2018) (unpublished): “The
        Government was required to prove “(1) that [Appellant] made a false statement; (2) that
        the statement was material; (3) that [Appellant] acted with specific intent to mislead; and
        (4) that the matter was within the purview of a federal government agency.” United States
        v. McCarrick, 294 F.3d 1286, 1290 (11th Cir. 2002).”

        United States v. Demaria, 644 Fed.Appx. 933, 934 (11th Cir. 2016) (unpublished): “To
        sustain a conviction against a defendant for a violation of 18 U.S.C. § 1001, the
        government must prove: “(1) that the defendant made a false statement; (2) that the
        statement was material; (3) that the defendant acted with specific intent to mislead; and (4)
        that the matter was within the purview of a federal government agency.” United States v.
        McCarrick, 294 F.3d 1286, 1290 (11th Cir.2002).”




1
 The same argument in this section equally applies for Counts 3 and 5. In Count 3, the Government
alleged many of the same offenses as it alleged in Counts 1 and 2. In Count 5, the Government’s
allegations concern multiple different e-mails that Defendant wrote to Admiral Jackson and
Admiral Gray.
                                                  3
Case 3:19-cr-00001-TJC-PDB Document 130 Filed 01/31/20 Page 4 of 5 PageID 3178



        United States v. Williams, 571 Fed.Appx. 887, 890 (11th Cir. 2014) (unpublished): “To
        sustain a conviction against a defendant for a violation of 18 U.S.C. § 1001, the
        government must prove: “(1) that the defendant made a false statement; (2) that the
        statement was material; (3) that the defendant acted with specific intent to mislead; and (4)
        that the matter was within the purview of a federal government agency.” United States v.
        McCarrick, 294 F.3d 1286, 1290 (11th Cir.2002).”

        The importance of this instruction for Defendant’s defense on Counts 3, 6, and 7 is clear.

A very substantial part of Defendant’s theory of defense is that he lacked the requisite intent to be

found guilty on any of the charged offenses. But without a specific intent to mislead instruction on

Counts 3, 6, and 7, the jury was allowed to consider the evidence without having to consider

Defendant’s intent in making the statements at issue. Therefore, a new trial is warranted on Counts

3, 6, and 7.



        WHEREFORE, Defendant requests that this Court grant a new trial on all counts of

conviction.



        Submitted on Jan. 31, 2020, by

        s/ Daniel Schwarz                                     Colby Vokey
        Daniel Schwarz                                        Texas Bar No. 24043391
        FBN 84665                                             The Law Firm of Colby Vokey PC
        245 SE 1st Street, Suite 404                          6924 Spanky Branch Court
        Miami, FL 33131                                       Dallas, TX 75248
        Phone: 305-900-0481                                   Phone: 214-697-0274
        Fax: 305-503-6973                                     Fax: 214-594-9034
        Daniel@danielschwarzlaw.com                           Email: vokeylaw@colbyvokey.com

        Terence Lenamon
        Fla. Bar No. 970476
        Terence Lenamon P.A.
        245 SE 1st Street, Ste. 404
        Miami, FL 33131
        Phone: 305-373-9911
        Fax: 305-503-6973
        Email: terry@lenamonlaw.com

                                                 4
Case 3:19-cr-00001-TJC-PDB Document 130 Filed 01/31/20 Page 5 of 5 PageID 3179




                                   CERTIFICATE OF SERVICE

         I hereby certify that on Jan. 31, 2020, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested
parties.

                                             s/ Daniel Schwarz
                                             Daniel Schwarz




                                                5
